                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                              DOCKET NO. 3:14-CR-00179-MOC

 UNITED STATES OF AMERICA,                                   )
                                                             )
                                                             )
                                                             )
 Vs.                                                         )                 ORDER
                                                             )
 UBALDO GARCIA,                                              )
                                                             )
                         Defendant.                          )


          THIS MATTER is before the Court on defendant’s Motion made under Section 3582(c).

For cause, defendant states that he believes he is entitled to a lower sentence under the 2018

“new rule first offender guidelines.” Defendant further cites Hughes v. United States, 138 S.Ct.

1040 (U.S. 2018), in support of an argument that such amendments would apply retroactively.

In sum, defendant contends that he is a non-violent first offender and would be entitled to any

benefit the Sentencing Guidelines may now afford to first offenders.

          After careful review of the entire motion, the Court determines that defendant is referring

to the November 1, 2018, United States Sentencing Guidelines Amendment which added a new

application note to the Commentary at §5C1.1 (Imposition of a Term of Imprisonment). This

note was amended to provide that if a defendant is a “nonviolent first offender and the applicable

guideline range is in Zone A or B of the Sentencing Table, the court should consider imposing a

sentence other than a sentence of imprisonment.” U.S.S.G. § 5C1.1, App. Note 4 (emphasis

added).

          Even if the Court were to assume that this application note was applicable retroactively

and that defendant qualified as a nonviolent first offender, he simply would not qualify for any


                                                   1
relief under this provision as his applicable guideline range (108-135 months) was well within

Zone D. Thus, being a Zone D offender, defendant can receive no relief under the November

2018 amendment to the § 5C1.1 application notes.



                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion made under Section 3582(c)

(#60) is DENIED.




                                           Signed: November 26, 2018




                                                2
